In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated June 25, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant met its burden of demonstrating that it had no notice of the hole in which the plaintiff allegedly tripped and fell (see Gooding v Waldbaum, Inc., 300 AD2d 282 [2002]). In opposition, the plaintiff failed to raise a triable issue of fact as to whether the defendant had constructive notice of the existence of the hole in which she fell (see Gordon v American Museum of Natural History, 67 NY2d 836, 837-838 [1986]).
The plaintiff’s remaining contentions are without merit. Santucci, J.E, Florio, Schmidt and Mastro, JJ., concur.